IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46127

STATE OF IDAHO,                                  )
                                                 )   Filed: March 14, 2019
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
JUSTIN JAMES LOERA,                              )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy Baskin, District Judge.

       Order relinquishing jurisdiction and sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Justin James Loera pleaded guilty to operating a motor vehicle without the owner’s
consent, Idaho Code § 48-227. The district court imposed a unified five-year sentence, with
three years determinate. The district court retained jurisdiction, and Loera was sent to participate
in the rider program. The district court relinquished jurisdiction. Loera appeals, claiming that
his sentence is excessive and constitutes an abuse of discretion.
       Sentences are reviewed for an abuse of discretion. Our appellate standard of review and
the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.

                                                 1
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007).
       The order of the district court relinquishing jurisdiction and Loera’s sentence are
affirmed.




                                                2